Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Engelke et al. (US 20200007679 A1) discloses a a hybrid semi-automated system can be provided where, when acceptable accuracy can be achieved using automated transcription software, the system can automatically use the transcription software to transcribe HU voice messages to text and when accuracy is unacceptable, the system can patch in a human CA to transcribe voice messages to text. Here, it is believed that the number of CAs required at a large relay facility may be reduced appreciably (e.g., 30% or more) where software can accomplish a large portion of transcription to text. In this regard, not only is the automated transcription software getting better over time, in at least some cases the software may train to an HU's voice and the vagaries associated with voice messages received over a phone line (e.g., the limited 300 to 3000 Hz range) during a first portion of a call so that during a later portion of the call accuracy is particularly good. Training may occur while and in parallel with a CA manually (e.g., via typing, revoicing, etc.) transcribing voice-to-text and, once accuracy is at an acceptable threshold level, the system may automatically delink from the CA and use the text generated by the software to drive the AU display device, para. 0017).
Kumar P.V. (US 9600227 B2) discloses a priority scheme that is utilized when there are multiple selectable viewable elements that match the received input, such as can occur at block 909 (FIG. 9B) or block 1017 (FIG. 10B). Method 1200 of FIGS. 12A and 12B begins at start block and detects 1202 that there is more than one element with a matching text representation 
However, the closest prior art of record, does not disclose “transmitting the audio information of the selected audio source to each of the remaining audio sources; translating the audio information of each of the remaining audio sources to text; and transmitting the text of each of the remaining audio sources for display associated with the respective representations of each of the remaining audio sources." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-10 are allowable as they depend from an allowable base independent claim 1.
Independent claim 11 is citing the same or similar subject matter and is also allowed.
Dependent claims 12-20 are allowable as they depend from an allowable base independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677